UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-7799




In Re:   VINCENT MISSOURI,




                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                      (CR-00-498; CA-05-1598)


Submitted:   March 24, 2006                 Decided:   April 4, 2006


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vincent Missouri, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vincent Missouri petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his motion filed

pursuant to 28 U.S.C. § 2255 (2000).    He seeks an order from this

court directing the district court to act.       Our review of the

docket sheet reveals that the district court has recently denied

relief on Missouri’s § 2255 motion. See United States v. Missouri,

6:05-cv-01598-MBS (D.S.C. Dec. 8, 2005).   Accordingly, because the

district court has decided Missouri’s case, we deny the mandamus

petition as moot.   We grant leave to proceed in forma pauperis.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                               - 2 -